PAULINE NEWMAN, Circuit Judge,
dissenting.
I respectfully dissent. The statute of limitations can not start to accrue until the party can have brought an action to enforce a legal right or seek a legal privilege. Alder Terrace, having been released from the restrictions of the program as of December 1988 or July 1989, was free of the constraints imposed by the ELIHPA. No period of limitations could accrue, because the plaintiff had no claim. Alder’s contract with HUD was over; there was no breach by HUD, and thus no claim upon which Alder could sue.
Alder’s claim accrued, at the earliest, on October 1, 1990, upon HUD’s offer of judgment and the ensuing injunction which invalidated Alder’s departure from the program and reinstated HUD’s restrictions. The only other date that could have started the period of limitations was November 28, 1990, the date of enactment of the LIHPRHA, which made the moratorium permanent. Counted from either date, this suit is not time-barred.
For a cause of action to accrue, there must be a legal right to maintain the action. That right was not present earlier than six years before the filing of this suit.